IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 96-50168
                       _____________________


JORGE JUAREZ AYALA; RUBEN QUIROGA
AYALA; JOSE HERRERA DAVILA;
CARLOS SANCHEZ MORENO,

                                               Plaintiffs-Appellants,

                              versus

ARNULFO GOMEZ, Sheriff, ET AL.,

                                                          Defendants,
ARNULFO GOMEZ, Sheriff; FRED LUJAN,
Deputy Sheriff; VICTOR MONTGOMERY,
Detention Officer; ERNEST BUSTILLOS,
individually and in his official
capacity as Reeves County, Texas
Deputy Sheriff/Jailer; ALFREDO CHAGOLLA
MARTINEZ, individually and in his
official capacity as Reeves County, Texas
Deputy Sheriff/Jailer; DANNY NUNEZ,
individually and in his official
capacity as Reeves County Deputy
Sheriff/Jailer; REEVES COUNTY, TEXAS,

                                            Defendants-Appellees.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Western District of Texas
_________________________________________________________________
                        February 10, 1997
Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*



     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
     The    sole    issue   presented    by     this   appeal    is   whether   the

district court abused its discretion by denying the plaintiffs’

motion for a new trial on the basis of an allegedly improper and

prejudicial    statement       made    during     defense   counsel’s     opening

argument.    After reviewing the record submitted to this court, we

reject the appellants’ argument and affirm the judgment of the

trial court.

     We assume that the statement complained of was improper;

however, a new trial is not warranted unless, “after considering

counsel’s trial tactics as a whole, the evidence presented, and the

ultimate verdict, the court concludes that ‘manifest injustice’

would result by allowing the verdict to stand.”                  Johnson v. Ford

Motor Co., 988 F.2d 573, 582 (5th Cir. 1993).               The responsibility

of providing an adequate record on appeal falls to the party

seeking review.      Fed. R. App. P. 10.         Having neglected to provide

a complete record to this court, the appellants have precluded a

thorough review of the entire trial proceedings and, therefore, we

are unable     to   conclude    that    the     jury   verdict   works   manifest

injustice as required by Johnson.

     Furthermore, the trial judge included a curative statement in

the charge to the jury.               The appellants neither proffered a

curative instruction nor objected to the jury charge as given;

thus, they cannot now complain that the curative efforts of the

trial court were inadequate. See Maldonado v. Missouri Pacific Ry.

Co., 798 F.2d 764, 771 (5th Cir. 1986) (affirming district court’s
denial of new trial stating that by “‘acquiescing in the court’s

corrective charge,’ defendant ‘got a chance to see the verdict and

then seek to overturn it’”).

     For the foregoing reasons, the judgment of the district court

is

                                                 A F F I R M E D.